Order entered April 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00108-CV

   UNITED SERVICES PROFESSIONAL GROUP, INC. D/B/A PYRAMID REALTY,
   MAJID HAMMASI, SADAT BASSAMPOUR FATEMEH, AND AL DANESHIAN,
                             Appellants

                                               V.

  DAVID M. HURT, KIMBERLY R. HURT, NATIONAL AUDUBON SOCIETY, INC.,
         AND DALLAS COUNTY AUDUBON SOCIETY, INC., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-04892-I

                                           ORDER
       The reporter’s record in this case is overdue. By postcard dated February 18, 2014, we

notified the Official Court Reporter for the 162nd Judicial District Court that the reporter’s

record was overdue. We directed the court reporter to file the record within thirty days. To date,

we have not received any response. This appeal cannot proceed until the issue of the reporter’s

record is resolved.

       Because our records show the reporter’s record has been requested and paid for, we

ORDER Court Reporter Sheretta L. Martin to file the reporter’s record within TWENTY DAYS
of the date of this order.




                             /s/   ELIZABETH LANG-MIERS
                                   JUSTICE